PER CURIAM.
Defendant appeals from a judgment which affirmed an arbitration award adversely to defendant. The arbitration had been required by the terms of a contract between the parties. Performance of the contract had been the subject matter of the dispute. The procedure provided by ORS 33.210 to 33.340 was followed.
Defendant, in challenge to the award, claimed that the arbitrators “* * * so imperfectly executed [their powers] that a mutual, final and definite award upon the subject-matter submitted was not made.” ORS 33.320 (4). The real argument is that arbitration was not a satisfactory way to solve this dispute. Defendant would convert the award into a lawsuit and retry the whole case. This, we have already said, the court will not do. Harrell v. Dove Mfg. Co., 234 Or 321, at page 326, 381 P2d 710. That decision is a complete answer to this appeal.
Judgment affirmed.